TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 17, 2019



                                       NO. 03-18-00282-CV


                                      Yvette Mata, Appellant

                                                  v.

   Capitol Wright Distributing, LLC; Dalton Marek; and Wright Distributing Co., Inc.,
                                      Appellees




        APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on January 29, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.